Citation Nr: 1100266	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-30 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously-denied service-connection claim for a right 
ear sensorineural hearing loss disability.

2.  Entitlement to service connection for a right ear 
sensorineural hearing loss disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from August 1944 to November 1946, August 1950 to May 1952, and 
from June 1952 to April 1972.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a May 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

Procedural history

In a December 1996 rating decision, the RO denied the Veteran's 
service-connection claim for a right ear hearing loss disability.  
A subsequent request to reopen this claim was denied 
administratively by the RO in an October 15, 2001 letter.  The 
Veteran did not appeal either of these decisions.

In December 2006, the Veteran filed a request to reopen his 
previously-denied service-connection claim for a right ear 
hearing loss disability.  The RO reopened and denied the 
Veteran's claim on the merits in a May 2007 rating decision.  The 
Veteran disagreed with the RO's decision and perfected an appeal 
as to that issue.

The Veteran was scheduled to appear for a hearing with a Veterans 
Law Judge (VLJ) in October 2010.  The Veteran contacted the RO 
and indicated he wished to cancel this hearing, and requested 
that the Board make its decision on the information of record.  
See the Veteran's October 6, 2010 Statement in Support of Claim.  
The Veteran has not since requested that this hearing be 
rescheduled.  His hearing request, therefore, is deemed 
withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2010).

Issue not on appeal

The Board notes in passing that the Veteran has already been 
awarded service connection for a left ear hearing loss 
disability.  See the May 2007 RO rating decision [awarding a 
noncompensable disability rating, effective December 15, 2006].  
The Veteran has since requested a compensable rating for his left 
ear hearing loss disability, but the RO denied this request in an 
August 2008 rating decision.  To the Board's knowledge, the 
Veteran has not disagreed with the RO's August 2008 decision.  
Accordingly, the issue is not in appellate status.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In October 2001, the RO denied the Veteran's request to 
reopen his previously-denied service-connection claim for a right 
ear hearing loss disability.  The Veteran did not appeal this 
decision.  

2.  The evidence associated with the claims folder subsequent to 
the RO's October 2001 decision is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for a right 
ear hearing loss disability.

3.  The evidence of record does not support a finding that a 
relationship exists between the Veteran's currently-diagnosed 
right ear hearing loss and his military service.





CONCLUSIONS OF LAW

1.  The October 2001 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002);        38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  Since the October 2001 RO decision, new and material evidence 
has been received with respect to the Veteran's claim of 
entitlement to service connection for a right ear hearing loss 
disability.  Therefore, the claim is reopened.  38 U.S.C.A.     § 
5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's right ear hearing loss disability was not 
incurred in military service, and may not be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time," or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 
(2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA and under Dingess by a letter mailed in January 2007.  
Subsequently, in May 2007, the RO adjudicated the Veteran's claim 
in the first instance, which the Veteran has timely appealed.  
Accordingly, there is no prejudice to the Veteran in proceeding 
with the issuance of a decision as to the Veteran's right ear 
hearing loss new and material evidence claim. 

Concerning new and material evidence, the Board notes that the 
Veteran was adequately advised of the bases for the previous 
denial of his service-connection claim for right ear hearing loss 
to determine what evidence would be new and material to reopen 
the claim as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  See the above-referenced January 2007 VCAA letter to the 
Veteran.  In any event, because the Board is reopening the 
Veteran's hearing loss claim, the Veteran is not prejudiced by 
any inadequacy in Kent notice.

Concerning the VA's statutory duty to assist, the Veteran's 
service treatment records, his post-service VA and private 
treatment records, and his lay statements have been obtained.  
The Veteran has identified no other outstanding treatment 
records.  

The Board notes that VA's statutory duty to assist a claimant in 
the development of a previously finally-denied claim does not 
attach until the claim has been reopened based on the submission 
of new and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits under a law administered by VA, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  

As discussed in more detail below, new and material evidence 
sufficient to reopen the Veteran's service-connection claim for 
right ear hearing loss has in fact been submitted, and the Board 
is reopening the Veteran's claim.  Significantly, the Veteran was 
administered a VA audiological examination in April 2007, which 
appears to be more than adequate to adjudicate the Veteran's 
right ear hearing loss claim on the merits.  The April 2007 
examination report reflects that the VA examiner reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted an appropriate examination, and rendered appropriate 
diagnoses consistent with the other evidence of record.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations or opinions concerning the 
issue on appeal have been met.  38 C.F.R. § 3.159(c) (4); Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of 
the VCAA, in light of the record on appeal and, for the reasons 
expressed above, finds that the development of this issue has 
been consistent with said provisions.  The Board is satisfied 
that any procedural errors in the originating agency's 
development and consideration of the claim were insignificant and 
nonprejudicial to the Veteran.  

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. § 
3.103 (2010).  He has retained the services of a representative, 
and withdrew his request for a personal hearing.

Accordingly, the Board will address the claim.

Claim to reopen

Relevant law and regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

In general, VA rating decisions and Board decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.1100,  20.1103 (2010).  Pursuant to 38 U.S.C.A. § 
5108, a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to that 
claim.
New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].

As was noted in the Introduction, the Veteran's request to reopen 
his service-connection claim for a right ear hearing loss 
disability was denied in an October 2001 letter decision issued 
by the RO.  The Veteran did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2010).

In essence, the RO denied the Veteran's claim because the 
evidence of record failed to demonstrate that the Veteran's 
diagnosed right ear hearing loss disability had its onset in, or 
was otherwise related to his military service.  Therefore, the 
Board's inquiry will be directed to the question of whether any 
additionally submitted [i.e. after October 2001] evidence bears 
directly and substantially upon these matters.

Notably, in December 2006, the Veteran submitted a letter from 
his audiologist, M.E.Z., who pertinently noted that the Veteran 
had a mild high frequency hearing loss upon separation from 
service in 1972 that was "as likely as not . . . caused by his 
exposure to loud noise from air craft during his military 
service."  See the November 29, 2006 letter from M.E.Z.  
Subsequently, the Veteran also submitted a January 2008 statement 
from A.B., a specialist in otolaryngology, who noted that the 
Veteran "has a clear history of loud noise exposure during his 
military career, and progressive sensorineural hearing loss due 
to loud noise exposure has been reported."  See the January 22, 
2008 statement from A.B., page 1.  

The Board finds that the medical findings of M.E.Z. and A.B. 
constitute new and material evidence as to the issue on appeal.  
As noted above, for the sole purpose of establishing whether new 
and material evidence has been submitted, the credibility of the 
medical opinions, although not their weight, is presumed for the 
narrow purpose of determining whether sufficient evidence has 
been submitted to reopen the previously-disallowed claim for 
service connection.  See Justus, supra.  

This new evidence relates to the unestablished facts necessary to 
substantiate the Veteran's claim, and presents a reasonable 
possibility of substantiating it.             See 38 C.F.R. § 
3.156 (2010).  Accordingly, the Board finds that there is 
sufficient new and material evidence to reopen the Veteran's 
claim of entitlement to service connection for a right ear 
hearing loss disability. 

Claim for Service Connection

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held that 
before the Board may address a matter that has not been addressed 
by the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, an 
opportunity to address the question at a hearing, and whether the 
claimant has been prejudiced by any denials of those 
opportunities. 

In the present case, the RO has in fact considered the Veteran's 
right ear hearing loss claim on a de novo basis.  See the 
September 2008 statement of the case (SOC).  The Veteran's 
presentation has not been limited to the matter of submission of 
new and material evidence.  Thus, there is no prejudice in the 
Board's consideration of this claim on the merits.  In any event, 
as discussed above, the Veteran has been amply apprised of what 
is required to establish his claim of entitlement to service 
connection, and the Veteran has set forth his contentions as to 
why he believes that service connection should be granted for 
right ear hearing loss on numerous occasions.  Further, all 
relevant records have been associated with the claims folder, and 
the Veteran was afforded an adequate VA audiological examination 
in April 2007.  

Relevant law and regulations

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Notwithstanding the above, service connection may be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was incurred 
or aggravated in service.  38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder 
on a direct basis, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus or 
relationship between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

For certain chronic disorders, including sensorineural hearing 
loss disability, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2010).

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993). 

The determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2010).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he or she may nevertheless 
establish service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service. See Hensley, supra.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2010).   

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that his current right ear 
hearing loss disability resulted from in-service acoustic trauma 
from aircraft during the fulfillment of his duties as a 
navigator.  

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253. 

There is medical evidence that the Veteran currently has a right 
ear hearing loss disability as defined by VA, which was most 
recently demonstrated at a June 2008 VA audiological evaluation, 
and previously-diagnosed by the April 2007 VA examiner.  Hickson 
element (1), current disability, is accordingly satisfied.

With respect to Hickson element (2), the Board will separately 
address in-service disease and injury.

Concerning in-service disease, the Veteran's service treatment 
records do not include any complaints of, treatment for, or 
diagnoses of a chronic right ear hearing loss disability.  
Indeed, the Veteran's March 1972 retirement examination report 
indicated a "normal" clinical evaluation of the Veteran's ears.  
Audiometric test results (in decibels) taken at that examination 
did not show a right ear hearing loss disability for VA purposes:




HERTZ


March 
1972
500
1000
2000
3000
4000
RIGHT
15
10
5
20
20

Notably, the Veteran underwent audiometric testing in July 1952 
upon entry into his third period of active duty service.  The 
Board observes that service department audiometric readings dated 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As the Veteran's July 1952 audiometric 
evaluation was conducted prior to October 1967, the Board has 
converted the ASA units to ISO units as shown below:




HERTZ


July 1952
500
1000
2000
3000
4000
RIGHT
35
20
20
X
15

As this chart shows, the Veteran's right ear hearing thresholds 
were within normal limits for VA purposes upon re-entry into 
service in 1952.  There is no indication that the Veteran's prior 
years of active service caused or contributed to the Veteran's 
current right ear hearing loss disability, and the Veteran does 
not so contend.  See, e.g., the Veteran's statement, received on 
December 15, 2006, page 2 [asserting that the start of his 
hearing problems was in January 1972].

Between July 1952 and March 1972, the Veteran underwent an 
additional 12 audiological examinations; all but one reflected 
normal right ear hearing for VA purposes.  [Indeed, one February 
1967 audiometric examination indicated a threshold level of 40 
decibels at 4000Hz (after conversion to ISO units), but this 
examination was followed by six subsequent audio tests reflecting 
normal hearing, with levels at the 4000Hz level never exceeding 
20 decibels].  Crucially, the April 2007 VA examiner reviewed the 
Veteran's service treatment records, which included all of the 
Veteran's in-service audiometric test results, and pertinently 
noted that the Veteran's right ear hearing acuity did not appear 
to be "beyond normal progression."  The examiner added that the 
Veteran's right ear hearing was essentially normal upon entrance 
and discharge from service.  See the April 2007 VA examiner's 
report, pages 1 and 3.  

The Board recognizes the private medical opinions of M.E.Z. and 
A.B., submitted by the Veteran in December 2006 and January 2008 
respectively.  Both physicians specifically reference a January 
23, 1972 in-service audiological test, and assert that the test 
indicates in-service right ear hearing loss.  The January 23, 
1972 test results were as follows:




HERTZ


Jan. 1972
500
1000
2000
3000
4000
RIGHT
15
10
15
5
20

Significantly, M.E.Z. cites to incorrect audiometric test results 
in his November 26, 2006 letter, noting instead that right ear 
thresholds shown on the January 1972 examination were 15, 10, 10, 
0, and 20 dB at 500, 1000, 2000, 3000, and 4000 Hz respectively.  
In any event, neither grouping of decibel scores is indicative of 
right ear hearing loss for VA purposes.  As such, both M.E.Z. and 
A.B.'s conclusions that the Veteran's January 1972 in-service 
audiometric test results demonstrate in-service right ear hearing 
loss for VA purposes are clearly incorrect.  The Board adds that 
the Veteran himself noted on his March 1972 Report of Medical 
History that he had never experienced hearing loss.  See the 
Veteran's March 15, 1972 Report of Medical History.  

Thus, an in-service chronic right ear hearing loss disability 
disease is not demonstrated.  Further, the Veteran's post-service 
treatment reports do not include a diagnosis of right ear 
sensorineural hearing loss disability within the one year 
presumptive period outlined in 38 C.F.R. § 3.309(a).

Concerning in-service injury, the Veteran asserts that he was 
exposed to loud noises from over 6000 hours of flight time during 
his active duty service.  See the Veteran's statement received by 
the RO on December 15, 2006, page 2; see also the Veteran's 
October 2008 VA Form 9 [indicating his right ear was always 
exposed to aircraft noise, as he only wore protection on his left 
ear].  The Board finds no reason to doubt the Veteran's 
statements, as the evidence of record indicates that the Veteran 
served as an aircraft navigator during his years of active duty.  
See the Veteran's DD-214.  His service would likely have exposed 
him to acoustic trauma from aircraft.  Moreover, the RO has 
already conceded that the Veteran experienced acoustic trauma 
during military service in a prior adjudication.  See the RO's 
May 2007 rating decision, awarding service connection for left 
ear hearing loss.  As such, the Board finds that in-service 
injury to the ears is demonstrated.  Hickson element (2), is 
therefore satisfied as well.  

Moving finally to crucial Hickson element (3), nexus or 
relationship, the Veteran has submitted two medical opinions 
linking his current right ear hearing loss disability to his 
military service.  In November 2006, M.E.Z., an audiologist, 
stated that he reviewed the Veteran's January 23, 1972 audiogram 
results, and found mild high frequency hearing loss that "as 
likely as not was caused by his exposure to loud noise from air 
craft during his military service."  See the November 2006 
letter from M.E.Z.  Crucially, as discussed above, M.E.Z. based 
this positive nexus opinion on an inaccurate reading of the 
Veteran's January 1972 audiogram results.  Indeed, the January 
1972 examination report contains no data reflecting an in-service 
right ear hearing loss for VA purposes.  Moreover, although the 
data M.E.Z. cites in his November 2006 letter [albeit 
incorrectly] does show hearing loss of the left ear for VA 
purposes, right ear hearing loss is not demonstrated.  As such, 
the Board affords the opinion of M.E.Z. very little weight of 
probative value.             See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008) [the probative value of a medical opinion 
comes from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion, not the mere fact that 
the claims file was reviewed].

Similarly, the January 2008 medical opinion of A.B. is also based 
upon an inaccurate assessment of the Veteran's January 1972 
audiological examination.  Pertinently, A.B. asserted that it was 
"apparent that the underlying pathological process was present 
during [the Veteran's] period of active duty and was identified 
on his Report of Medical Examination at the time of his 
retirement."  A.B. incorrectly cites to the January 1972 Report 
of Medical Examination to support this proposition.  As discussed 
above, the January 1972 examination report does not show right 
ear hearing loss for VA purposes.  

Additionally, while admitting that the etiology of the Veteran's 
right ear hearing loss cannot be precisely identified, A.B. noted 
that "progressive sensorineural hearing loss due to loud noise 
exposure has been reported," without indicating where in the 
claims file such reports are found.  Opinions such as A.B.'s 
which lack accurate supporting clinical data or supporting 
rationale, carry relatively little weight of probative value.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the 
failure of the health care provider to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence]; see also Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."] 

In contrast to the opinions of M.E.Z. and A.B., the opinion of 
the April 2007 VA examiner is based upon an accurate review of 
the entire record, and is supported by clinical rationale.  
Notably, the April 2007 VA examiner accurately observed that the 
Veteran's service treatment records included no indication of 
chronic right ear hearing loss upon retirement from service in 
1972.  The examiner explained that the Veteran's right ear 
hearing was "essentially normal" in 1953 and again normal upon 
discharge, "and at present is of such magnitude and 
characteristic as to deny any reasonable association of military 
noise exposure."  The examiner pointed specifically to a post-
service drop in right ear hearing acuity, which occurred in a 
"severe and profound fashion" that "is not consistent with 
noise exposure from aircraft engines and is more likely than not 
related to some other source."  The examiner concluded that the 
Veteran's right ear hearing loss is "more likely than not 
related to a subsequent pathology following service and unrelated 
to military noise."  See the April 2007 VA examiner's report, 
page 3. 

The Board finds that the April 2007 VA examiner's evaluation is 
the most probative piece of evidence in addressing the etiology 
of the Veteran's right ear hearing loss.  Indeed, the examiner's 
evaluation is the most comprehensive report of record as he 
considered the Veteran's entire history, to include hearing tests 
taken 20 years prior to the Veteran's discharge and the "normal 
progression" of the Veteran's scores throughout service to his 
separation in 1972.  See the April 2007 VA examiner's report, 
page 1.  Crucially, the VA examiner utilizes more accurate data 
than M.E.Z. and A.B. in forming his conclusions.  The examiner 
also takes into account the length of time following service 
discharge when right ear hearing loss was first demonstrated in 
the record.  Indeed, the VA examiner's observation that the 
Veteran's right ear hearing loss deteriorated in a severe and 
profound fashion years after his retirement from service in 1972 
has support in the record, as right ear hearing loss for VA 
purposes is not shown until such was noted on a November 1979 
audiological evaluation.  See the November 27, 1979 Audiological 
Evaluation [showing dB levels of 30, 25, 40, 50, and 75 at 500, 
1000, 2000, 3000, and 4000 Hz respectively].  

Unlike A.B., the VA examiner did not assess the Veteran as having 
"progressive sensorineural hearing loss due to loud noise 
exposure" since service.  Rather, upon review of the in-service 
and post-service progressions of the Veteran's right ear hearing 
acuity, the VA examiner observed a severe drop in hearing acuity 
years after the Veteran's service, and concluded based on this 
observation that the Veteran's current disability is more likely 
related to post-service pathology.  The VA examiner's report 
ultimately contains the most persuasive opinion on the matter, 
and it has support in the record.  The Board accordingly finds 
the April 2007 VA examiner's evaluation highly probative.  

The Board recognizes the Veteran's lay assertion that his hearing 
problems began during his military service, specifically in 
January 1972, and that he has experienced right ear hearing loss 
since service.  See the Veteran's statement received on December 
15, 2006, page 2 [citing to his January 1972 examination report].  

The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ["[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence."].

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional."  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
[quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007)].

Unlike tinnitus, which is wholly subjective in nature, the 
question of whether the Veteran's right ear sensorineural hearing 
loss disability was caused or aggravated by his active duty 
service requires opinions from persons with medical expertise, as 
the answer cannot be ascertained through lay observation alone 
absent a finding of continuity of symptomatology.  While the 
Veteran is competent to report difficulty hearing, both past and 
present, he is not competent to provide an opinion as to the 
testimony regarding the etiology of his hearing or the date of 
onset of a disabling level of hearing loss under pertinent VA 
rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
at n.4 (Fed. Cir. 2007) ["Sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for example, 
a form of cancer."].  Because hearing loss for VA purpose is not 
diagnosed by unique and readily identifiable features, it does 
not involve a simple identification that a layperson is competent 
to make.  

Therefore, the Veteran's unsubstantiated statements regarding the 
claimed etiology or onset of his hearing loss disability are 
found to lack competency.  Accordingly, the lay opinions 
attributing the Veteran's hearing loss disability to his active 
duty service do not constitute competent medical evidence and 
lack probative value.   See 38 C.F.R. § 3.159 (a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  The Board has 
placed greater probative value on the opinion reached by the 
April 2007 VA examiner who concluded that there was no link 
between service and the Veteran's right ear hearing loss 
disability. 

With regard to the Veteran's assertion of a continuity of 
symptomatology since service, the Board finds that the Veteran's 
reported history of continued symptomatology since active 
service, while competent, is nonetheless not credible.  
Significantly, the Veteran's reported history of continued 
symptoms since active service is inconsistent with the other 
evidence of record.  Indeed, his assertions of in-service 
incurrence are inconsistent with the history he provided to 
service examiners at his separation from service, during which 
time he denied any trouble with his ears and audiometric testing 
did not reveal any hearing loss.                    See the 
Veteran's March 1972 Report of Medical History; see also Caluza 
v. Brown, 7 Vet. App. 498 (1995) [in determining whether lay 
evidence is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of a 
veteran].  The first objective evidence of any right ear hearing 
loss after service is contained in the November 1979 audiological 
examination report referenced above, dated approximately seven 
years after service separation.  

The Veteran's absence of right ear hearing loss complaints [both 
in-service and for years after his separation] also weighs 
against a finding of continuity.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition].

Finally, as was discussed above, the medical evidence of record 
is against a finding that the Veteran's current right ear 
sensorineural hearing loss disability is at all related to his 
military service.  As described above, the April 2007 VA examiner 
pertinently opined to the contrary, and the opinions of M.E.Z. 
and A.B. in support of the Veteran's claim are incomplete, and 
lack bases in a factually accurate review of the record.  

Thus, no evidence of record, lay or medical, supports a finding 
of continuity of hearing loss symptomatology since the Veteran's 
separation from service in 1972.  

Accordingly, Hickson element (3), relationship or nexus, has not 
been satisfied, and the Veteran's service-connection claim for a 
right ear hearing loss disability fails on this basis alone.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.           §  3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.   
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.  As the evidence preponderates against the claim 
the benefit-of-the-doubt rule is not for application, and the 
benefit sought on appeal is denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ear hearing loss 
disability is reopened.  

Service connection for a right ear hearing loss disability is 
denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


